Warren E. Burger: Gentlemen, we can resume arguments in Breed against Jones. Mr. Walker, you have 22 minutes remaining.
William J. Brennan, Jr.: Mr. Walker, I'm not certain whether under the California system, there might be a transfer proceeding without first having an adjudicatory proceeding, may there or not?
Robert L. Walker: Oh, certainly.
William J. Brennan, Jr.: Does that happen?
Robert L. Walker: Yes. As a matter of fact, in 1972 the California Supreme Court in a case called Donald L. , which is cited in our brief, stated that the preferred practice in California is to hold a fitness hearing before the adjudicatory hearing. So, not only does that happen, that is now the customary practice in California. It is not required as a matter of statutory law, but in the great majority of cases pursuant to that California Supreme Court decision that is --
William J. Brennan, Jr.: Well, when that practice is followed, does that avoid this --
Robert L. Walker: That completely avoids the double jeopardy problem.
Byron R. White: Well, doesn't if they keep jurisdiction and then adjudicate them, and then they use authority rejects it, turns them back.
Robert L. Walker: Well, that doesn't bear on the question of whether the fitness hearing should come before or after the jurisdictional hearing.
Byron R. White: Exactly but having it before doesn't cure that problem.
Robert L. Walker: No, that's a separate problem.
William J. Brennan, Jr.: No, but if you have the fitness hearing and it's decided at the fitness hearing to transfer, then there's never any adjudication?
Robert L. Walker: That's correct. There's never an adjudication and --
William J. Brennan, Jr.: And then we don't have this double jeopardy problem?
Robert L. Walker: Correct.
William J. Brennan, Jr.: Well then why, what I'm trying to get to, why should we ever have a double jeopardy problem? Why don't they always have the fitness hearing first?
Robert L. Walker: I think they should always have the fitness hearing first. It just so happens that in this case, they decided to hold the jurisdictional hearing first. I don't think there's any justification for that procedure. As a matter of fact, Mr. Justice Brennan, the -- all of the authorities in the juvenile area including the National Council and juvenile court judges, the National Council in Crime and Delinquency and all of the model statutes and Acts which addressed this question state that the preferred practice from the standpoint of the best procedure for the juvenile and for the juvenile court is to hold the fitness hearing first.
William J. Brennan, Jr.: I take it that the fitness hearing, if he's had a prior record, the judge who presides at the fitness hearing learns of the prior record?
Robert L. Walker: That is true.
William J. Brennan, Jr.: And then suppose, he decides not to transfer him and then proceeds to the jurisdictional hearing knowing of the fellow's past record, are any problems raised by that?
Robert L. Walker: Yes. What the California Supreme Court has said in that instance is that the judge must disqualify himself --
William J. Brennan, Jr.: And transfer to another jury?
Robert L. Walker: -- and that is not a serious problem in California nor is it a serious problem in most jurisdictions. In California, the juvenile court is just a branch of the superior court, so it's a very simple matter for another superior court judge to come in and hear the matter.
Potter Stewart: Surely there must be counties up on the -- those northern counties near state though that don't have so many superior court judges in the county?
Robert L. Walker: That is correct. There are some smaller counties that might only have one superior court judge.
Potter Stewart: Right.
Robert L. Walker: However, in California we have a procedure where a superior court judge can be affidavit -- excuse me, can be disqualified without cause, and so it's very common for judges from adjoining counties to come in and sit on those cases.
William H. Rehnquist: But that is something of a burden in counties like the CRR counties and places where you only have one superior court judge?
Robert L. Walker: Yes. There's no question that it would be a burden. I don't think that it would be an insuperable burden or even a considerable burden. I doubt that those counties account for very many transfer hearings. As I mentioned yesterday, only 1% of the delinquency cases result in transfer and the great majority of those cases comes from the urban counties.
Potter Stewart: We're talking about cases in which there's not a transfer. We're talking about the 99% of the cases where there's --
Robert L. Walker: Wherever --
Potter Stewart: -- jurisdictional hearing and not a transfer.
Robert L. Walker: Correct.
Potter Stewart: I mean, a transfer hearing and not a transfer hearing.
Robert L. Walker: Yes, but my statement would also apply to both cases as well.
Potter Stewart: Well, except its 99%, not 1%.
Robert L. Walker: Well no. I don't think that's true. The 99% of the cases would not involve transfer hearings. There's a very, very small percentage of the cases in California in which there's a transfer hearing because for example a minor must be over the age of 16. If any minor's over the age of 16, there cannot be a transfer hearing.
Potter Stewart: If he's under 16.
Robert L. Walker: Under 16, excuse me. And in addition, in most cases where a minor is not charged with a serious offense where he does not have a previous record, a transfer would not even be considered as a possibility.
William H. Rehnquist: Do you have any statistics as to the percentage of total juvenile cases and the percentage of -- in those that have transfer hearings?
Robert L. Walker: Unfortunately, the only statistics we have go to the number of cases that are actually transferred.
William H. Rehnquist: Rather than where they have the hearing, isn't it?
Robert L. Walker: That's correct. There was one point which came up during argument yesterday that I think bear us some clarification. We are not contending of course that the jeopardy attached at the fitness hearing. We're saying the jeopardy attached at the trial in the juvenile court, which is called the jurisdictional hearing, and at the trial in the adult court. And of course this Court has held in Collins against Loisel that jeopardy does not attach at a preliminary hearing because that hearing does not involve an adjudication of guilt. Similarly, jeopardy would not attach at a fitness hearing, nor would jeopardy attach for example at a penalty hearing in a death penalty case because that hearing would be in the nature of a sentencing or disposition hearing, rather than an adjudicatory hearing. This does not mean that evidence relating to the offense would be inadmissible to fitness hearing. It simply means that that evidence would be only relevant to the question of whether the minor should be retained in the juvenile system, or transferred to the adult system. Now, petitioner relies quite heavily upon this so called theory of continuing jeopardy. And as I understand that theory, it insists that the initial proceeding must culminate in a final disposition of the case before a second jeopardy could attach in the second prosecution. Now, just yesterday in opinion issued by this Court, United States against Jenkins, this Court in a unanimous opinion rejected the broad type of continuing jeopardy theory which has been espoused by petitioner and stated that that theory which was originated in a dissenting opinion by Justice Holmes in the Kepner case, has never been adopted by a majority of this Court.
William H. Rehnquist: But in Kepner though, the person had been found innocent originally, hadn't he?
Robert L. Walker: That is correct. That was an appeal from an acquittal. But I think that the reasoning of Kepner and of a number of the other cases involving the continuing jeopardy principle demonstrate that that principle is limited to a situation where the prosecution -- excuse me, where the defendant has appealed. And where there has been a reversal on appeal and where there is a re-prosecution after that reversal. That is not the same situation as we have in this case. Garry Jones did not ask to be retried in adult court. It's certainly arguably fair in the case of -- a case where the defendant actually asks for his prosecution to be reversed for the people to vindicate their rights by retrying him if indeed he does obtain the reversal which he sought. But here, we have an entirely different situation, the case where the reversal was not initiated or sought by the defendant. Now as I --
Byron R. White: I gather the California Supreme Court has adopted the continuing jeopardy theory, at least for the purposes of the California Constitution. And also in Brian ruled on it for purposes of the Federal Constitution?
Robert L. Walker: Yes, that's true. They have accepted the continuing jeopardy theory in this context. Now, it seems to me that the continuing jeopardy theory, at least this broad type of continuing jeopardy theory espoused by petitioner, is inconsistent with a number of decisions by this Court in a whole line of cases where this Court has held that where an initial prosecution is aborted for example by a mistrial brought about by the prosecutor, or improperly by the court that they are -- even though there has not been a final culmination of the initial proceeding, nevertheless jeopardy attaches for the purpose of barring a second prosecution. If this Court were to reverse the Ninth Circuit in this case, I would suggest that it would be undermining a number of decisions and very basic policies that are fundamental to double jeopardy protection.
William J. Brennan, Jr.: Well, Mr. Walker though all those cases of course are adult cases. I take it our approach to the application of juvenile system of some of the guarantees that otherwise are applied to the -- in cases in adult prosecutions. We have to take into account, don't we, the special values of the juvenile system and the extent of which applying those double jeopardy principles to the juvenile system may impair its effectiveness?
Robert L. Walker: Well, I'm not certain that you have to take that into account for the reason that this --
William J. Brennan, Jr.: Well, we certainly did as to the jury trial in McKeiver.
Robert L. Walker: Yes.
William J. Brennan, Jr.: And Winship suggested that, didn't it?
Robert L. Walker: Yes. The difference between this case and Winship call to McKeiver is that in this case, the minor has been convicted in adult court of a felony and suffers from all the disabilities of a felony conviction than any other person in California would suffer whether he's a juvenile or an adult which --
William J. Brennan, Jr.: Well, I'm thinking particularly the determination whether or not we should or shouldn't, for this purpose, adapt the continuing jeopardy theory.
Robert L. Walker: Well, what I'm suggesting Mr. Justice Brennan is that if you adapted a continuing jeopardy theory in this case, on the theory that this is a juvenile case that I think you would of necessity, it would also be applied in the adult court context, because this minor suffers all of the same disabilities for any adult would suffer who has been convicted of a felony. Under California law, Garry Jones for example, cannot have his record sealed to where as if you were adjudicated delinquent, he would have a right to have that adjudication --
Byron R. White: But your California court thought that holding in Brian, thought that saying that there was jeopardy and this sort of a situation would undermine the juvenile system in the sense that judges would be less more likely to transfer to adult courts, and to direct out of the juvenile system more a larger percentage of juvenile cases.
Robert L. Walker: I agree that the California Supreme Court made that statement. I would suggest, Mr. Justice White, that that --
Byron R. White: Well, you know more about how your system works than we do.
Robert L. Walker: Yes. But it's the same California Supreme Court, which interestingly enough, held that Donald L. that the procedure that we're advocating is preferred procedure. I would suggest for that statement in Brian was colored by the --
Byron R. White: Well, I think that's consistent and I think that's consistent enough, just because this would be the preferred procedure and you have to hold the transfer hearing first, wouldn't avoid the double jeopardy problem that arose in Brian.
Robert L. Walker: Right. I think that the California statement in Brian really was founded upon the peculiar factual situation where a minor had actually consent of the California Youth Authority, and was transferred back to juvenile court because they decided he -- they didn't have enough time to rehabilitate him and he was incorrigible. And then they decided even though he had already begun his treatment program as a juvenile to transfer him for another prosecution. Now, I would suggest for that that's perhaps an even more flagrant violation of a double jeopardy guaranteed than we have in this case.
Byron R. White: Well, I think you would, yes. And I would also think that however if you upheld that, this one would be a fortiori.
Robert L. Walker: Yes, I agree. I obviously don't agree with the Brian decision. But turning to some of these policy reasons concerning the juvenile court, which you brought up Mr. Justice Brennan, it's our position that if you apply the double jeopardy protection in this context, you will actually be enhancing the fundamental fairness of the juvenile court system. Whereas in McKeiver, this Court felt that that system would be threatened. For one thing, this Court has frequently emphasized the absolute necessity of a juvenile court system operating in an informal manner. And by an informal manner, I think that what was meant was that in most juvenile cases, the juvenile if he's indeed guilty will come in and admit his transgression. There will not be even the necessity of a formal adversary hearing with counsel and all the other trappings. And then the Court will get on with its primary business, which it is to rehabilitate the juvenile. Now, that policy goal of informality is really largely frustrated. If the juvenile contests the petition and decides to stand trial, in that case, he will be represented by counsel. It will be a formal adversary hearing. Now, I would point out that if you hold the jurisdictional hearing first, the minor does not, at that point, know whether he's going to be retained in the juvenile system or ultimately transferred to the adult court system. So he will, as a consequence, be extremely reluctant to admit his guilt. As a result of that admission, he may later find himself in state prison. Indeed the volume on juvenile court practice, which has been published by the California State Bar to advice juvenile court practitioners on how to handle these kinds of cases, advises counsel not to encourage the minor to talk freely with the probation officer until he knows whether the juvenile will be retained in the juvenile system or transferred. So that policy goal will be totally frustrated if you don't hold the fitness hearing first. Secondly, the juvenile will be kept in a continuing state of anxiety, insecurity, unless you hold certification hearing or a transfer hearing initially. We believe that from the rehabilitative point of view it's extremely vital that the juvenile know whether he's going to be treated as a juvenile or as an adult. Certainly, this Court has found that the appearance as well as the actuality of fairness is crucial in terms of the rehabilitation of a juvenile. And from a standpoint of a minor, he can't very well feel that he is being dealt with fairly if he is being exposed to a double prosecution, which he knows has been held to be repugnant in the case of even the most hardened criminals.
Warren E. Burger: But in this fitness hearing, is the juvenile not going to be reticent about discussing the details of his conduct for fear if he does discuss it, it will lead to his transfer?
Robert L. Walker: That's a possibility.
Warren E. Burger: Isn't it a very great likelihood more than a possibility?
Robert L. Walker: Well if --
Warren E. Burger: If he thinks that the truth of the matter will have an adverse impact on the judge in terms of making the decision to send him to an adult court. If he is either very bright or well advised, he's not going to talk, isn't that right?
Robert L. Walker: That may be true. But I would hasten to point out that after that fitness hearing is conducted, and if the judge determines to retain the minor in the juvenile system, then the minor will rather freely in most instances, discuss his case with the juvenile probation officer or with the judge.
Warren E. Burger: After the decision on fitness has been made.
Robert L. Walker: Right and the fitness -- the decision on fitness would be made at a very early point in the proceeding. As I pointed out, it is not a full trial and normally it could be made rather soon after the juvenile is taken into custody by the probation department.
Lewis F. Powell, Jr.: Mr. Walker, I still can't quite visualize how you avoid having what in effect is a full adversary trial if the juvenile and his counsel wished to have it. I think you agreed yesterday, he would be entitled to counsel. You're representing the juvenile at a fitness hearing, the juvenile persuades you that he didn't commit whatever the offense may be with which he is charged. If you do your duty as a lawyer, wouldn't you try to produce witnesses to satisfy the juvenile judge if you thought there was a chance of transfer that he had not committed the offense and wouldn't the state then put on his witnesses to refute your testimony, and wouldn't it all end up being an adversary hearing?
Robert L. Walker: I -- no, Mr. Justice Powell, I do not believe so. I have seen a number of transcripts from California where indeed the juvenile's counsel has put on some evidence. But that evidence normally will be character witnesses or evidence about the juvenile's rehabilitation. Occasionally, in a rare case, counsel may even produce someone from California Youth Authority to testify that this juvenile can be dealt with as a juvenile, is extremely rare and unusual. In fact, I've never seen the case in California where a juvenile would put on a defense at the fitness hearing. For one thing, he realizes that he will have an opportunity to put on that defense later. And he doesn't want to tip his hand, so to speak, to reveal his entire defense to the prosecution at that early stage. I've even seen case where the Court has refused to hear evidence going to a jurisdictional fact stating that that was irrelevant under California law.
Lewis F. Powell, Jr.: If a judge took that position, would that nullify the effectiveness or the validity of the transfer hearing? Suppose the judge just said “I'm not going to hear any evidence that pertains to whether or not the juvenile committed the offense.” Well I think that some -- I don't think it would negate it. I think there's still the question of the juvenile's particular amenability to treatment programs available through the juvenile court. I think that in most instances, the judge would allow in some evidence pertaining to the crime such as he may want to consider whether the crime was of a particularly heinous character, or whether it's a very serious type of offense. But in most instances, the judge will say “If the juvenile is charged with murder, he's charged with a robbery or rape,” that's a serious crime and that's enough from the standpoint of the California statute. I point out in California, if the legislature has not written a probable cause requirement into the fitness statute, which they could've done, which has been done in some states.
William J. Brennan, Jr.: But what's the practice Mr. Walker? Surely, there must be some evidence before this determination that he's to be transferred that he did commit some crime, isn't it?
Robert L. Walker: The evidence that normally is introduced is police report. Occasionally, there might be some other evidence. The police report is admissible to fitness hearing in California because hearsay is allowed to come in.
William J. Brennan, Jr.: Well, what does that establish?
Robert L. Walker: That establishes so and so, you know, says --
William J. Brennan, Jr.: Nothing more than just a charge, isn't it?
Robert L. Walker: That's correct. And normally, in California that's considered to be sufficient. This may seem to be a peculiar procedure, but it is a procedure which is adapted in the great majority of jurisdictions, which only three jurisdictions in the entire United States require a showing of delinquency prior to a transfer. And there are some other jurisdictions which require a showing of probable cause. But the great majority of jurisdictions require neither at the fitness hearing.
Potter Stewart: How many jurisdictions in addition to California provide for a transfer hearing after a filing of delinquency?
Robert L. Walker: Well, there are three jurisdictions which require the delinquency hearing be held first; Massachusetts, West Virginia and Alabama. There are 19 jurisdictions that require the fitness hearing to be held first. And it's a little bit questionable about what is required in the other jurisdictions.
Potter Stewart: But the others seem to be like California. They permit it either -- permit it either to come in either order?
Robert L. Walker: Permit it either way. However, it would seem first of all from the absence of cases challenging procedure on double jeopardy grounds. And also from the fact of the legislatures have not even required in some jurisdictions, a probable cause requirement, or another jurisdictions, the delinquency finding. But the usual practice in those jurisdictions is to hold the fitness hearing first. And that's recommended, as I've said, by all of legal commentators except one, and by all of the model codes.
Potter Stewart: The writer of the article in the University of Toledo Law Review disgracefully --
Robert L. Walker: That is the one commentator that I was referring to, yes, Professor Karr.
Byron R. White: Just so I have it straightened up. When do you say that the jeopardy attaches here, at the beginning of the hearing or at the end of it, or when he was adjudicated?
Robert L. Walker: Well, our position is, the jeopardy attaches at the jurisdictional hearing in juvenile court when the first witness is sworn and begins to testify. And that likewise --
Byron R. White: That's at the adjudicatory hearing?
Robert L. Walker: Right, the adjudicatory hearing. And that jeopardy then attaches in the criminal proceeding also when the first witness has sworn and begins to testify.
Byron R. White: But the -- it wouldn't -- so the judge, if he even starts the adjudicatory hearing, according to you, must either keep him in juvenile court or dismiss him?
Robert L. Walker: That's right. And the experts tell us that there's absolutely no reason why that decision can't be reached before the adjudicatory hearing. And as I've pointed out, this is the practice in 19 of the 22 jurisdictions which require of a hearing to be held at either one point or another.
Warren E. Burger: Thank you Mr. Walker. Thank you, gentlemen. The case is submitted.